DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 9/6/2022.  
Claims 15, 22, 29 and 30 have been amended.  

Response to Arguments



Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that “Lee fails to teach or suggest wherein the UE proceeds by performing one action of the plurality of actions, wherein selection of the one action from the plurality of actions is based on the information included in the barring instruction” (Page 3), the Examiner respectfully disagrees.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Ohta teaches the transmission of a barring probability list.  (Fig. 11 [S1103])  Ohta teaches “The barring probability list is information that indicates, for example, the barring probability in the cell on which the terminal 400 camps and the barring probability of each of the neighbor cells of the cell on which the terminal 400 camps.”  (Col. 11 lines 3-7)  By providing the barring probability list which contains the barring probability of each of the neighbor cells; the Examiner’ opinion is that Ohta has inherently provided an instruction to reselect another cell from the options provided in the barring probability list.  (Col. 11 lines 22-26 “the terminal 400 selects the best cell from the cells whose random numeric values calculated by the terminal 400 are smaller than the barring probability and camps on the selected best cell (step S1105) whereby the series of process steps to come to an end.”)

Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US-2019/0380086 hereinafter, Lee) in view of Ohta et al. (US-10,448,302 hereinafter, Ohta) and Pinheiro et al. (US-2015/0223146 hereinafter, Pinheiro).
Regarding claim 15, Lee teaches a method performed by a User Equipment (UE) for handling access carrying in a wireless communication network (Abstract), the method:
obtaining barring instructions from a network node (Fig. 6 [S100] and Page 9 [0201]), wherein the barring instructions includes information related to a plurality of actions; (Page 4 [0050-0051] “E-UTRAN shall be able to support access control based on the type of access attempt (i.e. mobile originating (MO) data or MO signaling), in which indications to the UEs are broadcasted to guide the behaviour of UE. E-UTRAN shall be able to form combinations of access control based on the type of access attempt e.g. MO and mobile terminating (MT), MO, or location registration. The mean duration of access control and the barring rate are broadcasted for each type of access attempt (i.e. MO data or MO signaling” and “The UE determines the barring status with the information provided from the serving network, and perform the access attempt accordingly. The UE draws a uniform random number between 0 and 1 when initiating connection establishment and compares with the current barring rate to determine whether it is barred or not. When the uniform random number is less than the current barring rate and the type of access attempt is indicated allowed, then the access attempt is allowed. Otherwise, the access attempt is not allowed. If the access attempt is not allowed, further access attempts of the same type are then barred for a time period that is calculated based on the mean duration of access control provided by the network and the random number drawn by the UE.”)
performing access barring check; (Fig. 6 [S110 & S120], Page 8 [0195-0198] and Page 9 [0202-0204]) and
determining how to proceed based on an outcome of the access barring check that the UE is unauthorized.  (Page 7 [0160-0162])
Lee teaches that barring information for categories can be signaled on each cell or beam (Page 8 [0187]), but differs from the claimed invention by not explicitly reciting wherein the UE proceeds by performing one action of the plurality of actions, wherein selection of the one action from the plurality of actions is based on the information included in the barring instruction, wherein when the barring instruction is set to reselect another of any one out of: cell, frequency and system, determining to re-select to another of any one out of: cell, frequency and system.  
In an analogous art, Ohta teaches a wireless communication apparatus configured to connect with a first cell, receiving barring instructions from a network node (Fig. 11 S1101 & S1103] and Col. 10 line 54 through Col. 11 line 7), wherein the barring instructions includes information related to a plurality of actions (Col. 10 lines 59-63 and Col. 11 lines 3-26), the UE proceeds by performing one action of the plurality of actions (Fig. 11 [S1105]), wherein selection of the one action from the plurality of actions is based on the information included in the barring instruction (Col. 11 lines 22-26) and then performing selection or reselection to a second cell different from the first cell according to a barring instruction.  (Abstract, Fig. 11, Col. 1 line 59 through Col. 2 line 3 and Claim 1)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Lee after modifying it to incorporate the ability to having barring instructions to re-select any one of another cell, frequency and system of Ohta since it enables the cellular network to resolve load imbalances between cells.  (Ohta Col. 2 lines 47-52 and Col. 4 lines 43-64)
Lee in view of Ohta differs from the claimed invention by not explicitly reciting when the barring instruction is set to fail, determining to fail a signaling procedure.
In an analogous art, Pinheiro teaches a method and system executed at a user equipment that receives and determines access control and barring instructions (Abstract) that includes when the barring instruction is set to fail, determining to fail a signaling procedure.  (Pages 4-5 [0038] “The NAS congestion alleviation notification refers to a requirement, in the NAS layer, that when access to a cell is barred due to ACB for a previous RRC connection establishment procedure due to initiation of a Service Request or Tracking Area Update procedure in the NAS, the RRC will notify the barring condition to the NAS, and the NAS may not send a new request to establish an RRC connection (i.e., the NAS may not initiate a Service Request or Tracking Area Update procedure) until the RRC notifies the NAS that the congestion situation is alleviated. In this manner, the upper layers may be notified about the failure to establish the RRC connection.” and Page 6 [0046] “when there is a potential service block due to ACB, a failure notification may be sent from RRC layer 320 to NAS layer 330”) a
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Lee in view of Ohta after modifying it to incorporate the ability to end a signaling procedure when barring instructions are set to be barred from access and determining not to transmit a message when the instruction is set to ignore of Pinheiro since by ending the RRC procedure, resources are saved by not attempting another connection and by not sending a message of the ACB status between transmission layers, ACB indications can be ignored.  
Regarding claim 16, Lee in view of Ohta and Pinheiro teaches determine whether a signalling message is subject to access barring check, based on the barring instruction.  (Lee Fig. 6 [S120] and Page 9 [0202-0204])
Regarding claim 17, Lee in view of Ohta and Pinheiro teaches determining access category for access barring check, (Lee Fig. 6 [S110-S120] and Page 9 [0202-0204]) and
wherein the performing of the access barring check is based on the determined access category.  (Lee Page 9 [0203] and Page 7 [0160-0162])\
Regarding claim 18, Lee in view of Ohta and Pinheiro teaches wherein the performing of the access barring check is performed when a signalling message is an attempt to access the wireless communications network.  (Lee Pages 9-10 Claim 1 “initiating an access to a cell for a specific radio resource control (RRC) procedure; determining a category for the specific RRC procedure; performing the category-based access control for the category based on barring information mapped to the category among the barring information mapped to the multiple categories; and when the access to the cell for the specific RRC procedure is not barred as a result of the category-based access control for the category, transmitting an RRC message for the specific RRC procedure to the network.”)
Regarding claim 19, Lee in view of Ohta and Pinheiro teaches wherein the UE is unauthorized comprises that the UE is unauthorized to send a signalling message.  (Lee Page 7 [0160] “the UE may determine whether access to the corresponding cell is barred (or prohibited or is not allowed)”)
Regarding claim 20, Lee in view of Ohta and Pinheiro teaches wherein how to proceed based on the barring instructions is determined according to any one out of:
when the barring instruction is set to ignore, determining to restrict transmission of a message,
when the barring instruction is set to wait and retry, determining to wait during a period according to the barring instruction and then perform a further access barring check, (Lee Page 7 [0161])
when the barring instruction is set to go to idle, determining to enter idle state, and
when the barring instruction it set to go to inactive, determining to enter RRC_INACTIVE state. 
Regarding claim 21, Lee in view of Ohta and Pinheiro teaches a non-transitory, computer-readable medium comprising, stored thereupon, a computer program comprising instructions that, when executed by a processor, cause the processor to perform the method of claim 15.  (Lee Page 10 claim 15 and Page 9 [0207-0208])
Regarding claims 22-27, the limitations of claims 22-27 are rejected as being the same reasons set forth above in claims 15-20.  Additionally, see structure for UE.  (Lee Fig. 7 [900] and Page 9 [0207-0208])
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ohta and Pinheiro as applied to claim 15 above, and further in view of Xiao et al. (WO2018/196603-A1 hereinafter, Xiao).
Regarding claim 28, Lee in view of Ohta and Pinheiro teaches to fail a transmission of a signalling message by the UE (Pinheiro Pages 4-5 [0038] “The NAS congestion alleviation notification refers to a requirement, in the NAS layer, that when access to a cell is barred due to ACB for a previous RRC connection establishment procedure due to initiation of a Service Request or Tracking Area Update procedure in the NAS, the RRC will notify the barring condition to the NAS, and the NAS may not send a new request to establish an RRC connection (i.e., the NAS may not initiate a Service Request or Tracking Area Update procedure) until the RRC notifies the NAS that the congestion situation is alleviated. In this manner, the upper layers may be notified about the failure to establish the RRC connection.”, Page 6 [0046] “when there is a potential service block due to ACB, a failure notification may be sent from RRC layer 320 to NAS layer 330” and Page 7 [0062] “When ACB skipping is not active for the particular service type but ACB is active, RRC component 750 may, pursuant to normal ACB procedures, potentially ignore the request for establishment of an RRC connection”), 
but differs from the claimed invention by not explicitly reciting wherein to fail the signalling procedure includes to fail a procedure which triggered an access attempt.  
In an analogous art, Xiao teaches a method and system executed at a user equipment that receives and determines access control and barring instructions (Abstract) that includes when the barring instruction is set to fail, determining to fail a signalling procedure (Page 4 Step 130 “The cell is forbidden and the upper layer is notified to establish a Radio Resource Control (RRC) connection failure or restore the RRC connection failure, the suspend indication, and the application access prohibition, and the RRC procedure ends.” and Page 12 “If the access prohibition check result is that the access to the cell is prohibited, step S740 is performed” and “Step S740: If the access prohibition check result is that the access to the cell is prohibited, notify the upper layer to establish an RRC connection failure or restore the RRC connection failure, suspend indication, and application access prohibition, and end the RRC procedure.”)
wherein to fail the signalling procedure includes to fail a procedure which triggered an access attempt and to fail a transmission of a signalling message by the UE.  (Xiao Page 12 “If the access prohibition check result is that the access to the cell is prohibited, step S740 is performed” and “Step S740: If the access prohibition check result is that the access to the cell is prohibited, notify the upper layer to establish an RRC connection failure or restore the RRC connection failure, suspend indication, and application access prohibition, and end the RRC procedure.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Lee in view of Ohta and Pinheiro after modifying it to incorporate the ability to fail a signalling procedure and to fail a transmission of a signalling message when barring instructions are set to be barred from access of Xiao since by ending the RRC procedure, resources are saved by not attempting another connection that cannot be completed due to the current ACB settings.
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ohta and Pinheiro as applied to claim 15 above, and further in view of Lee et al. (US-2016/0381623 hereinafter, Lee2).
Regarding claim 29, Lee in view of Ohta and Pinheiro teaches the limitations of claim 15 above, but differs from the claimed invention by not explicitly reciting based on the barring instruction is included in a message that requires a reply back to the network, the barring instruction further includes information indicating whether the barring check should be performed on a reply message by the UE.  
In an analogous art, Lee2 teaches a method and apparatus for indicating skipping of access class barring in wireless communication systems (Abstract) that includes providing barring instructions that include skip bits that indicate a specific application/service should not be checked for the ACB.  (Page 7 [0131] note: if the skip indicates RRC service should be skipped, then an ACB check for a reply message to a theoretical RRC connection reconfiguration message would be skipped)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Lee in view of Ohta and Pinheiro after modifying it to incorporate the ability to use ACB skip bits in order to indicate a barring check is required or not of Lee2 since it enables allowing transmission of specific response messages by specific UEs even when congestion may be a factor in a cell.  (Lee2 Page 7 [0131]) 
Regarding claim 30, Lee in view of Ohta and Pinheiro and Lee2 teaches based on the barring instruction is included in a message that requires a reply back to the network, the barring instruction further includes information that indicate access category to use by the UE for the access barring check.  (Lee2 Page 5 [0115] “11-15”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646